        Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


               UNITED STATES
                                                                      No. 3:17-cr-174
                        v.


             FEDERICO CANNON


                                             ORDER

       On July 9, 2018, Federico Cannon pled guilty to one count of an indictment charging him

with Unlawful Possession of a Firearm by a Felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). See Judgment, Doc. No. 94; Indictment, Doc. No. 4; Min. Entry, Doc. No. 69. At the

time of arrest, Cannon was on supervised release following a prior conviction for the same

charge. See PSR, Doc. No. 90 at ¶ 42. On December 4, 2018 I held a sentencing hearing and

sentenced Cannon to a total of 84 months in prison (60 months on Count One, and 24 months on

the violation of supervised release), followed by a three-year term of supervised release. See

Judgment, Doc. No. 94. Cannon is currently incarcerated at Federal Correctional Institution

Schuylkill (“Schuylkill”).

       On September 30, 2020, Cannon filed a motion for sentence reduction under 18 U.S.C. §

3582(c)(1)(A)(i), as amended in 2018 by the First Step Act. Cannon contends that extraordinary

and compelling reasons warrant immediate release to home confinement or a halfway house. See

Mem. of Law in Supp. Mot. for Release, Doc. No. 100 at 1. Specifically, Cannon argues that his

underlying medical conditions put him at increased risk of developing severe complications were

he to contract Covid-19, and that because of the way Covid-19 spreads, he is particularly




                                                 1
         Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 2 of 14




susceptible to infection while incarcerated. Id. Cannon additionally argues that release would

comport with the sentencing factors outlined in 18 U.S.C. § 3553(a). Id.

         On October 9, 2020 the government filed a memorandum in opposition to Cannon’s

motion for release. The government concedes that Cannon’s underlying medical conditions,

which put him at risk of developing severe complications were he to contract Covid-19,

constitute extraordinary and compelling reasons warranting release. See Gov’t. Opp’n., Doc. No.

103 at 1. However, the government opposes release on the basis that Cannon has a high risk of

recidivism and contends that his release would pose a danger to the community. Id. at 5. Finally,

the government argues that Cannon’s health choices while incarcerated weigh against release. Id.

at 1.

         For the following reasons, I deny Cannon’s motion for sentence reduction.

    I.      Standard of Review

         Until 2018, the statute authorizing motions for sentence reduction (or “compassionate

release”) vested the exclusive authority to bring a motion with the director of the Bureau of

Prisons (“BOP”), based upon a showing of “extraordinary and compelling reasons” warranting

relief. See 18 U.S.C. § 3582(c)(1)(A)(2017). The statute did not specifically define the phrase

“extraordinary and compelling”; instead, under 28 U.S.C. § 994(t), the Sentencing Commission

was tasked with describing “what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). The Commission ultimately did so in Guideline Section 1B1.13, which provides in part

that “upon motion of the Director of the Bureau of Prisons,” a court may reduce a sentence under

Section 3582 if “extraordinary and compelling reasons warrant the reduction” and “the defendant

is not a danger to the safety…of the community.” U.S.S.G. § 1B1.13(2).




                                                 2
        Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 3 of 14




       Although section 1B1.13 does not specifically define the phrase “extraordinary and

compelling reasons,” application notes (1)(A)-(D) to that section provide in part that

extraordinary and compelling reasons warranting relief may exist where a defendant is “suffering

from a serious physical or medical condition.” Id. at n.1(A)(ii)(I). Finally, application note 1(D)

includes a catch-all provision providing for release where the Director of the BOP determines

“there exists an extraordinary and compelling reason other than” the reasons enumerated. Id.

Despite the broad discretion afforded to the BOP to define what constitutes extraordinary and

compelling reasons for sentence reduction, the BOP has used its power to bring motions under

section 3582 very sparingly. See U.S. Dep't of Just. Office of the Inspector General, The Federal

Bureau of Prisons' Compassionate Release Program 1 (2013), https://www.oversight.gov/sit

es/default/files/oig-reports/e1306.pdf (finding that on average, only 24 incarcerated people per

year were released on motion of the BOP).

       In 2018, Congress moved to expand the use of motions for compassionate release by

passing the First Step Act (“FSA”), which amended Section 3582 to allow defendants to file

motions for release directly, following the exhaustion of “administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant's facility.” United States v. Brooker,

976 F.3d 228, 233 (2d Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). However, the Sentencing

Commission has failed to update section 1B1.13 since the FSA was passed, despite the

fundamental change the amendment made to the statutory scheme. Id. As a result, the language

of section 1B1.13 and the associated application notes still define “extraordinary and compelling

reasons for release” only in the context of motions brought by the BOP, and not by defendants

directly. Id. That tension between the language of section 1B1.13 and the recently enacted FSA




                                                 3
         Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 4 of 14




left unclear the standard that a district court reviewing a motion brought directly by a defendant

should apply. See United States v. Fox, 2019 U.S. Dist. LEXIS 115388, at *4-5 (D. Me. July 11,

2019) (collecting cases). Some courts concluded that section 1B1.13’s narrow definition of

“extraordinary and compelling reasons” for relief remained binding even after passage of the

FSA. Id. Others, however, concluded that a court reviewing a motion brought directly by a

defendant had full discretion to determine what factors constituted “extraordinary and

compelling” reasons for relief under section 3582. Id.

        The Second Circuit addressed that division in Brooker, ultimately concluding that a

district court considering a motion for compassionate release brought by a defendant is not

bound by the definition of extraordinary and compelling reasons for reduction contained in

section 1B1.13, and is instead free to “consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for compassionate

release.” Brooker, 976 F.3d 228 at 237. “Nothing…in the now-outdated version of Guideline §

1B1.13, limits the district court's discretion.” Id.

    The expanded discretion afforded to district courts reviewing motions brought by defendants

comes amidst the global Covid-19 pandemic, during which courts in this Circuit and around the

country have granted motions for compassionate release where a defendant establishes that he or

she suffers from an underlying condition that increases the risk of developing severe

complications from a Covid-19 infection. See, e.g., United States v. Colvin, 451 F. Supp. 3d 237

(D. Conn. 2020). In determining whether a particular condition increases the risk of developing

complications, courts have relied on guidelines published by the Centers for Disease Control and

Protection (“CDC”). See, e.g., United States v. Rojas, 2020 U.S. Dist. LEXIS 238647, at *2

(S.D.N.Y. Dec. 18, 2020); United States v. Vondette, 2020 U.S. Dist. LEXIS 237750, at *6




                                                   4
         Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 5 of 14




(E.D.N.Y. Dec. 17, 2020). Courts have additionally recognized the high risk of spread of Covid-

19 in a prison environment, where inmates are forced to live in close quarters without the ability

to social distance and often do not have access to hygienic products such as hand sanitizer. See,

e.g., United States v. Park, 456 F. Supp. 3d 557, 560 (S.D.N.Y. 2020) (“the nature of

prisons…puts those incarcerated inside a facility with an outbreak at heightened risk”); see also

The Marshall Project, 1 in 5 Prisoners in the U.S. Has Had Covid-19,

https://www.themarshallproject. org/2 020/12/18/1-in-5-prisoners-in-the-u-s-has-had-covid-19

(finding that since the outbreak of the virus, “at least 275,000 [state and federal] prisoners have

been infected, more than 1,700 have died and the spread of the virus behind bars shows no sign

of slowing”).

   Despite the expanded discretion afforded to courts to determine where extraordinary and

compelling reasons warrant sentence modification, however, a court reviewing a motion under

section 3582 is still required to ensure that a modification would be consistent with the

sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(a); see also United States v.

Madoff, 465 F. Supp. 3d 343, 348 (S.D.N.Y. 2020). Accordingly, a court must consider the

seriousness of the offense, the risk to the public from further crimes by a defendant and the need

to adequately deter criminal conduct, among other factors. 18 U.S.C. § 3553(2)(A)-(D). On

motion for compassionate release, a defendant bears the burden of establishing that sentence

reduction is warranted. Madoff at *11; see also United States v. Morales, 2020 U.S. Dist. LEXIS

151583, at *9 (D. Conn. Aug. 20, 2020).

   II.      Background

         Cannon’s conviction in the case at bar was his third conviction for unlawful possession of

a firearm as a convicted felon. See PSR, Doc. No. 90 at ¶ 122. His first conviction came after an




                                                  5
        Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 6 of 14




arrest by Connecticut Police in 2004; following eyewitness allegations that the occupants of a car

had fired shots at another car, officers initiated a traffic stop of a vehicle Cannon was riding in,

and recovered a firearm from the floor of the car in front of Cannon’s seat. See PSR, Doc. No. 90

at ¶ 38. Cannon was charged with unlawful possession of a firearm by a convicted felon and

sentenced to 42 months’ incarceration and three years of supervised release. Id. While on

supervised release, he was charged with assault involving domestic violence in Connecticut state

court. Id. at ¶¶ 39-40. His term of supervised release expired unsuccessfully while he was in state

custody on January 22, 2012. Id. at ¶ 38. He was subsequently arrested on a second charge of

unlawful possession of a firearm by a convicted felon in 2012, after officers executed a traffic

stop of a car in which Cannon was riding and recovered a loaded firearm from the floor of the

car. Id. at ¶ 42. Cannon was convicted in 2013 following a jury trial, and was sentenced to 70

months’ incarceration and three years of supervised release. Id. at ¶ 42. He was released from

custody to a halfway house on January 3, 2017, and from the halfway house on June 26, 2017.

Id.

       On July 31, 2017, about month into his three-year term of supervised release, Bridgeport

police were informed that Cannon had a firearm and was driving in a black Acura in the

Trumbull Gardens Area of Bridgeport. See Gov’t. Opp’n., Doc. No. 103 at 3. Police stopped the

Acura after witnessing a traffic infraction and recovered a handgun from the floor of the car in

front of Cannon’s seat. Id. Cannon was arrested and charged with unlawful possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2).

       Cannon, who is now 38, has spent over half his life incarcerated. See Mem. of Law in

Supp. Mot. for Release, Doc. No. 100 at 10. In his presentence interview in advance of

sentencing in the case at bar, Cannon described a difficult childhood, explaining that he had been




                                                  6
          Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 7 of 14




raised by his grandparents, and that he had little to no contact with his father throughout his life.

See PSR, Doc. No. 90 at ¶ 52. He suffered violent physical abuse at the hands of his grandfather,

and was hospitalized for injuries inflicted by his grandfather on at least one occasion. Id. at ¶ 65.

By the age of 11, he had become involved with a gang in his neighborhood. Id. at ¶ 57. Cannon

suffers from PTSD, depression and impulse control disorder. See Mem. in Supp. of Mot. for

Sentence Reduction (Doc. No. 100) at 1.

   III.      Discussion

             A. Exhaustion

          Under the FSA, a defendant may bring a motion for compassionate release only after

exhausting all administrative rights to appeal a failure of the BOP to bring such a motion, or after

the lapse of 30 days from the filing of such a motion with the warden of the defendant’s facility.

18 U.S.C. § 3582(c)(1)(A)(i); United States v. Sturgis, 2020 U.S. Dist. LEXIS 219102, at *9

(W.D.N.Y. Nov. 23, 2020).

          Cannon submits as an exhibit to his motion for compassionate release a letter from the

warden of Schuylkill denying his motion. See Exhibit B (Doc. No. 100-1). Although the record is

not clear with regard to whether Cannon has fully exhausted his administrative rights to appeal,

the government concedes that the exhaustion requirement has been met and has therefore waived

any potential objection. See Gov’t. Opp’n., Doc. No. 103 at 1; see also United States v. Leigh-

James, 2020 U.S. Dist. LEXIS 124546, at *17 (D. Conn. July 15, 2020) (exhaustion requirement

is “non-jurisdictional” and therefore subject to waiver).

             B. Extraordinary and Compelling Reasons

          Cannon contends that his underlying medical conditions, including hypertension, obesity

and mental health issues put him at risk of developing severe complications were he to contract




                                                  7
        Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 8 of 14




Covid-19. Specifically, he notes that obesity has been found to be the one of the most common

chronic conditions present in patients hospitalized due to Covid-19. See Christopher M. Petrilli,

et al., Factors Associated with Hospitalization and Critical Illness Among 4,103 Patients with

COVID-1 Disease in New York City (Apr. 11, 2020), https://ww

w.medrxiv.org/content/10.1101/2020.04.08.20057794v1.full.pdf.

       Cannon additionally notes that numerous courts have recognized that hypertension and

obesity increase the risk of developing severe complications due to Covid-19 and have granted

motions for compassionate release on those grounds. See, e.g., United States v. Williams, 456 F.

Supp. 3d 414, 419 (D. Conn. 2020) (diagnosis of hypertension and other health conditions that

placed defendant at greater risk of complications due to Covid-19 constituted extraordinary and

compelling circumstances); United States v. Handy, 2020 U.S. Dist. LEXIS 84986, at *4 (D.

Conn. May 14, 2020) (granting release in part due to underlying conditions of hypertension and

obesity).

       Cannon argues that the very nature of prisons, where inmates are kept in population-

dense housing with inadequate access to showers, limited space for social distancing and limited

access to adequate medical treatment, increases the risk of Covid-19 transmission. See Mem. in

Supp. of Mot. for Sentence Reduction (Doc. No. 100) at 6. He cites an expert report indicating

that “the risk posed by infectious diseases in jails and prisons is significantly higher than in the

community, both in terms of risk of transmission, exposure, and harm to individuals who become

infected.” See Exhibit C, Doc. No. 100-2 (Declaration of Dr. Jaimie Meyer) at ¶ 7. He

additionally notes that although the BOP is reporting the number of inmates at each facility that

have contracted Covid-19, those numbers may be inaccurate because the BOP has made no effort

to comprehensively test inmates who are not actively experiencing symptoms. See Mem. in




                                                  8
         Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 9 of 14




Supp. of Mot. for Sentence Reduction (Doc. No. 100) at 7. Because of the nature of Covid-19

and the high rates of asymptomatic infection, testing only inmates who are actively symptomatic

does not accurately capture the rate of infection in a particular facility. Id. Without accurate data

about the number of inmates who have been infected, the spread of the virus cannot be properly

controlled. Id.

        The government concedes that Cannon’s underlying medical condition of obesity

constitutes an extraordinary and compelling reason as defined by section 3582. 1 See Gov’t.

Opp’n., Doc. No. 103 at 1. However, the government contends that Cannon’s choices while

incarcerated—failing to lose weight and choosing not to receive an influenza and pneumonia

vaccine—weigh against release. Id. at 6.

        Based on Cannon’s underlying medical conditions, I find that he has established that

extraordinary and compelling reasons support a sentence reduction. He indicates that he suffers

from multiple medical conditions, including obesity and hypertension, that the CDC has

specifically identified as increasing the risk of developing severe complications due to a Covid-

19 infection. See CENTERS FOR DISEASE CONTROL AND PREVENTION, People with Certain

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (listing obesity as a risk factor for developing

severe complications due to Covid-19 and hypertension as a possible risk factor). Courts in this

Circuit have held that both conditions, combined with the risk of contracting Covid-19 while

incarcerated, constitute extraordinary and compelling reasons warranting sentence modification.

See, e.g., United States v. De La Cruz, 2020 U.S. Dist. LEXIS 195944, at *12 (D. Conn. Oct. 22,


1
 The government contends that Cannon’s blood pressure readings in his medical records do not meet the CDC’s
definition of hypertension. However, those same medical records state that he has been diagnosed with
hypertension. Accordingly, I assume for purposes of this order that Cannon has been diagnosed with hypertension.
See Exhibit A, Doc. No. 102 at 1.


                                                        9
       Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 10 of 14




2020) (extraordinary and compelling reasons warranting relief established where defendant

suffered from hypertension and obesity); United States v. Pena, 459 F. Supp. 3d 544, 550

(S.D.N.Y. May 8, 2020) (“[t]his Court has repeatedly recognized that COVID-19 presents a

heightened risk for individuals with hypertension”).

       It is also clear that the communal nature of the prison environment dramatically increases

the risk of transmission of Covid-19. See CENTERS FOR DISEASE CONTROL AND PREVENTION,

FAQs for correctional and Detention Facilities, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/faq.html (“people incarcerated in correctional and

detention facilities are at greater risk for…COVID-19, because of close living arrangements”);

Pena, 459 F. Supp. 3d 544 at 551 (“the Covid-19 pandemic presents an extraordinary and

unprecedented threat to incarcerated individuals”). Finally, despite testing and preventative

measures, Schuylkill is currently reporting 52 confirmed cases of Covid-19 among inmates. See

FEDERAL BUREAU OF PRISONS, COVID-19 Cases, https://www.bop.gov /coronavirus/ (last visited

January 19, 2020). That number is concerning in and of itself, but as the BOP itself has noted,

those numbers “d[o] not necessarily account for unconfirmed (non-tested) cases” and may

therefore be an underestimate. See Pavlo, W., Bureau of Prisons Underreporting COVID-19

Outbreaks in Prison,” FORBES (Apr. 1, 2020),

https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-underreporting-

outbreaks-in-prison/?sh=552ba80e7ba3.

       The government’s argument that Cannon’s “health choices” demonstrate that he should

not be granted relief is unavailing. The government provides no evidence that Cannon has

available the meaningful opportunity to exercise, or the ability to make choices regarding his diet

while incarcerated. See Gov’t Opp’n., Doc. No. 103 at 6. The government additionally points to




                                                10
       Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 11 of 14




no facts indicating that doing so would reduce Cannon’s hypertension. See United States v.

Shivers, 2020 U.S. Dist. LEXIS 232797, at *12 (S.D. Ind. Dec. 11, 2020) (“[t]he Court will not

discount Mr. Shivers' health risks just because he has not consistently made healthy eating

choices, especially given the current outbreak of COVID-19”).

       The argument that Cannon’s choice not to receive other vaccinations indicates he is not

concerned about the risk of Covid-19 is similarly unpersuasive, because the government offers

no evidence that receiving other vaccinations would reduce Cannon’s risk of contracting Covid-

19. See Gov’t. Opp’n., Doc. No. 103 at 6.

       Accordingly, Cannon has established that his underlying medical conditions, coupled

with the risk of contracting Covid-19 while incarcerated at Schuylkill, constitute extraordinary

and compelling reasons supporting sentence modification.

           B. Section 3553(a) Factors

       Even where a defendant establishes that extraordinary and compelling reasons support

sentence reduction, a court reviewing a motion under section 3582(a) must additionally consider

the sentencing factors set forth in section 3553(a). 18 U.S.C. § 3582. Accordingly, a court must

examine “the nature and circumstances of the crime, the defendant's history and characteristics,

and the multiple purposes of sentencing, such as providing just punishment, deterring crime,

protecting the public from further crimes by the defendant, and providing the defendant with

rehabilitation.” United States v. Miller, 2020 U.S. Dist. LEXIS 217614, at *5 (D. Conn. Nov. 20,

2020); see also 18 U.S.C. § 3553(a). Although a court considering a motion by a defendant is no

longer required to consider whether a defendant would pose a “danger to the community” as

described by section 1B1.13, a court is still required by section 3553(a) to “consider…the need

to protect the public from further crimes of the defendant.” United States v. Vargas, 2020 U.S.




                                                11
       Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 12 of 14




Dist. LEXIS 220531, at *26 (S.D.N.Y. Nov. 24, 2020). Accordingly, a court is required to weigh

both a defendant’s “recidivism risk and potential threat to the community at large.” Id.

       At the time of Cannon’s sentencing, I considered the section 3553(a) factors, focusing on

the fact that Cannon had been rearrested just over a month into his term of supervised release.

See Tr. of Sentencing Hr’g, (Doc. No. 99) at 44. I noted that I was concerned about deterrence

and recidivism, given Cannon’s previous convictions for the same charge. Id. Accordingly, I

sentenced Cannon to a slightly longer sentence than he had served on his previous conviction,

imposing a total sentence of 84 months (60 months on the underlying charge, and 24 months for

the violation of supervised release). Id. Those same considerations play a role in determining

whether to grant Cannon’s motion for release.

       With regard to recidivism, I note that Cannon indicates that he has worked to build his

relationships with his wife and children. See Mem. in Supp. of Mot. for Release, Doc. No. 100 at

10; Letter, Doc. No 106-2 at 1. He has additionally been discipline-free while incarcerated on

this charge. See Gov’t. Opp’n., Doc. No 103 at 5; Letter, Doc. No. 106-2 at 1. He has also

submitted detailed letters with his motion, describing his plans to reunite with his family and find

steady employment when released. See Letter, Doc. No. 106-2 at 1. Finally, Cannon has

submitted a detailed record of the extensive coursework and vocational training he has

completed while incarcerated. See Education Data, Doc. No. 106-3.

       However, as I noted during his sentencing hearing, this is his third conviction for

unlawful possession of a firearm, and this arrest came just over a month into a previously

imposed term of supervised release. See Sentencing Tr., Doc. No. 99 at 44. Although Cannon’s

progress toward rehabilitation while incarcerated is admirable, I cannot conclude that there is not

a risk of recidivism. See United States v. Gonzalez, 2020 U.S. Dist. LEXIS 178525, at *14 (D.




                                                12
       Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 13 of 14




Conn. Sep. 29, 2020) (denying release in part because of “consistently short period between his

prior releases and renewed criminal behavior”); United States v. Moore, 2020 U.S. Dist. LEXIS

110293, at *5 (S.D.N.Y. June 23, 2020) (denying release due in part to history of serious crime

and “committing crimes while [the defendant] was on parole” which suggested risk of

recidivism).

       Additionally, to date, Cannon has served approximately half of the sentence I originally

imposed. A sentence reduction at this point would therefore not comport with affording

“adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(B); see also United States v.

Francisco, 2020 U.S. Dist. LEXIS 117104, at *8 (S.D.N.Y. June 29, 2020) (denying release

where defendant had served only 60% of sentence); United States v. Harris, 2020 U.S. Dist.

LEXIS 179257, at *11 (S.D.N.Y. Sept. 29, 2020) (denying motion for compassionate release

where defendant had served just under half of sentence and noting that release of defendant “this

early in his this early in his term of imprisonment would disserve the interests embodied in the

Court's original sentencing determination”).

       Finally, Cannon’s extensive criminal history—namely, three separate convictions for the

same crime—weighs heavily against release. Some of his previous convictions involved violent

conduct, including state charges for domestic violence. See Gov’t. Opp’n., Doc. No 103 at 5. I

note additionally that Cannon was arrested with a loaded firearm in this case, a factor I have

previously considered when denying release in similar cases. See United States v. Leigh-James,

2020 U.S. Dist. LEXIS 124546, at *23 (D. Conn. July 15, 2020) (denying release in part because

defendant was arrested with “two fully loaded firearms” and therefore posed a danger to the

community); see also United States v. Belle, 457 F. Supp. 3d 134, 141 (D. Conn. 2020) (“in light




                                                13
         Case 3:17-cr-00174-SRU Document 107 Filed 01/22/21 Page 14 of 14




of [defendant’s] history of violent behavior and possession of firearms…[the defendant] has not

shown he would not be a danger to any other person or the community”).

         Although Cannon has demonstrated that extraordinary and compelling reasons for relief

are present based on his underlying medical conditions and the current Covid-19 pandemic, I am

constrained by the requirement that I consider the factors set forth in section 3553(a) before

granting a motion for sentence reduction. Despite the fact that Cannon has demonstrated clear

progress toward rehabilitation, I cannot conclude that Cannon has a low risk of recidivism or that

release at this time would comport with promoting deterrence and protecting the public from

possible further crimes by a defendant. Accordingly, based on my consideration of the section

3553(a) factors, I find that a sentence reduction at this time is not warranted.

   IV.      Conclusion

         For the foregoing reasons, Cannon’s motion for release is denied.



So ordered.

Dated at Bridgeport, Connecticut, this 22nd day of January 2020.

                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                 14
